            Case 2:19-cv-00986-FMO-SK Document 69 Filed 04/09/20 Page 1 of 4 Page ID #:2153


            1    BRIAN M. LUTZ, SBN 255976
                   blutz@gibsondunn.com
            2    MICHAEL J. KAHN, SBN 303289
                   mjkahn@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 555 Mission Street, Suite 3000
            4    San Francisco, CA 94105-0921
                 Telephone: 415.393.8200
            5    Facsimile: 415.393.8306
            6    Attorneys for Defendants
            7
            8                          UNITED STATES DISTRICT COURT
            9                         CENTRAL DISTRICT OF CALIFORNIA
          10
          11     MARK DALPOGGETTO, Individually          CASE NO. 2:19-cv-00986-FMO-SK
                 and On Behalf of All Others Similarly
          12     Situated,                               DEFENDANTS’ OPPOSITION TO
                                                         PLAINTIFF’S EX PARTE
          13                       Plaintiff,            APPLICATION TO STAY
          14           v.
          15     WIRECARD AG, MARKUS BRAUN,              Hearing:
                 BURKHARD LEY, ALEXANDER                 Date:      TBD
          16     VON KNOOP, JAN MARSALEK, and            Time:      TBD
                 SUSANNE STEIDL,                         Place:     Courtroom 6D
          17                                             Judge:     Hon. Fernando M. Olguin
                                   Defendants.
          18                                             Action Filed:   February 8, 2019
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP          DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION TO STAY
                                   CASE NO. 2:19-cv-00986-FMO-SK
            Case 2:19-cv-00986-FMO-SK Document 69 Filed 04/09/20 Page 2 of 4 Page ID #:2154


            1          The Court should deny Plaintiff’s attempt to avoid briefing on Defendants’
            2    pending motion to dismiss through an improper ex parte application. ECF No. 68.
            3          The ex parte application should be denied because there is no emergency here
            4    warranting the extraordinary relief requested. To justify ex parte relief, the moving
            5    party must demonstrate that, absent the relief requested, the moving party will suffer
            6    irreparable harm. See Mission Power Eng’g Co. v. Continental Cas. Co., 883 F.Supp.
            7    488, 492 (C.D. Cal. 1995). Plaintiff does not even mention irreparable harm in his ex
            8    parte application, let alone provide a basis for this Court to conclude that Plaintiff will
            9    suffer irreparable harm merely by filing an opposition brief on a pending motion.
          10     Plaintiff’s belief that it “would [] be a waste of [] time” to proceed before the results of
          11     the pending KPMG audit is released (ECF No. 68-1 at 4) is not irreparable harm as a
          12     matter of law. See Craftwood II, Inc. v. Tomy Int’l, Inc., 2013 WL 12140944, at *1
          13     (C.D. Cal. Sept. 19, 2013) (moving party “must show more than its being required to
          14     ‘expend resources’ to justify ex parte action”).
          15           Under the Federal Rules of Civil Procedure and the Local Rules of this district,
          16     “notice motions should be the rule and not the exception,” In re Intermagnetics Am.,
          17     Inc., 101 B.R. 191, 193 (C.D. Cal. 1989), because “observing the standard structure
          18     and timetable for motions aids both the Court and the litigants,” Craftwood II, 2013
          19     WL 12140944, at *1. Baseless ex parte applications such as this one contravene these
          20     rules by imposing a burden on the Court and opposing parties, who are required to file
          21     a response under immense time pressure—and, here, in the midst of a national health
          22     crisis. Id. This is why ex parte applications “are solely for extraordinary relief and are
          23     rarely granted.” https://www.cacd.uscourts.gov/honorable-fernando-m-olguin.
          24     Plaintiff’s ex parte application—the fifth he has filed in this case—should be denied on
          25     this basis. See ECF Nos. 38, 41, 48, 54, 68.
          26           The ex parte application also should be denied because the sole basis for the
          27     requested relief—the forthcoming results of a KPMG audit of Wirecard—has no
          28     bearing on Defendants’ pending Motion to Dismiss. The Motion to Dismiss must be

Gibson, Dunn &
                                                 1
Crutcher LLP          DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION TO STAY
                                   CASE NO. 2:19-cv-00986-FMO-SK
            Case 2:19-cv-00986-FMO-SK Document 69 Filed 04/09/20 Page 3 of 4 Page ID #:2155


            1    decided based on Plaintiff’s operative complaint, which does not mention the
            2    forthcoming results from KPMG. Plaintiff is therefore wrong that his “opposition
            3    could be substantially impacted by the results of the KPMG audit” (ECF. No. 68-1 at
            4    4), because Plaintiff “may not use his opposition to raise and argue new allegations or
            5    claims not in the complaint.” Minor v. Fedex Office & Print Servs., Inc., 182 F. Supp.
            6    3d 966, 977 (N.D. Cal. 2016); see also Schneider v. Cal. Dep’t of Corr., 151 F.3d
            7    1194, 1197 n.1 (9th Cir. 1998) (“[i]n determining the propriety of a Rule 12(b)(6)
            8    dismissal, a court may not look beyond the complaint to a plaintiff’s moving papers,
            9    such as a memorandum in opposition to a defendant’s motion to dismiss”) (emphasis
          10     in original).
          11             The KPMG audit also could not possibly impact Defendants’ arguments that
          12     Plaintiff’s complaint must be dismissed on forum non conveniens grounds and for lack
          13     of personal jurisdiction. ECF No. 64-1 at 5-14. Because both of those grounds for
          14     dismissal are fully developed and warrant dismissal of Plaintiff’s complaint without
          15     leave to amend, there is no basis to stay this action on the hope that Plaintiff will have
          16     the chance to file another complaint after the KPMG audit results are released.
          17             Plaintiff’s ex parte application also is a head scratcher given what already has
          18     been disclosed about the KPMG report. Plaintiff’s complaint focuses on alleged
          19     accounting fraud in Singapore, ECF No. 62 ¶¶ 90-94, 98-101, 140, but Wirecard
          20     already has disclosed that KPMG’s investigation into the Singapore allegations has
          21     “not produced any substantial findings . . . that would lead to a need for correction of
          22     [Wirecard’s] annual financial statements for the 2016, 2017 and 2018 investigation
          23     periods.”1 The forthcoming report therefore is highly unlikely to help Plaintiff’s case.
          24
          25
          26
                  1
                      Wirecard: KPMG’s special audit has no impact on the annual financial statements
          27          of the period under review in the areas of investigation India, Singapore and
                      Merchant Cash Advance. The investigation of third-party partner business is still
          28          ongoing., available at https://ir.wirecard.com/websites/wc/English/3150/financial-
                      news.html?newsID=1923073.
Gibson, Dunn &
                                                                2
Crutcher LLP             DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION TO STAY
                                             CASE NO. 2:19-cv-00986-FMO-SK
            Case 2:19-cv-00986-FMO-SK Document 69 Filed 04/09/20 Page 4 of 4 Page ID #:2156


            1    Plaintiff should either voluntarily dismiss his deficient pleading or file his opposition
            2    to the Motion to Dismiss on the current schedule. There is no basis for an emergency
            3    stay. The ex parte application should be denied.
            4
                 Dated: April 9, 2020
            5
            6                                            GIBSON, DUNN & CRUTCHER LLP
            7
            8                                            By: /s/ Brian M. Lutz
            9                                                 Brian M. Lutz
                                                              Michael J. Kahn
          10                                                  555 Mission Street, Suite 3000
                                                              San Francisco, CA 94105-0921
          11                                                  Telephone: 415.393.8200
                                                              Facsimile: 415.393.8306
          12                                                  blutz@gibsondunn.com
                                                              mjkahn@gibsondunn.com
          13
          14                                                  Attorneys for Defendants
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
                                                 3
Crutcher LLP          DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION TO STAY
                                   CASE NO. 2:19-cv-00986-FMO-SK
